Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-5 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 2 establishes a structural relationship in which a plurality of elastic portions are elastically displaceable in a direction intersecting the axial direction of the wire and hold the wire in a bent state.  Therefore one of ordinary skill would conclude the elastic portions are in contact with the wire.
	However Claim 3 builds on that structural relationship and further claims one of the elastic portions protrudes further toward the wire than the other elastic portion.
	It is established the elastic portions are in contact with the wire, as such, it is not possible for one to protrude further toward the wire than the other.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. (US 8,647,160) in view of  Scholz et al. (US 5,151,050).


With respect to Claim 1; Umemoto et al. shows a terminal block [Fig. 1] that electrically connects a connection portion [portion of 39] provided at a terminal end of a wire 22 and a counterpart connection portion [at 32] to each other, the terminal block 1 comprising: a contact placement portion 11 on which the connection portion [portion of 39] and the counterpart connection portion [at 32] are disposed in contact with each other; a wire installation portion [protruding portion of 11 in the vicinity of 24] that is provided continuously with the contact placement portion 11 and on which the wire 22 is disposed; and a stress relaxation portion 23 that is disposed between the wire installation portion and the wire [Fig. 3] so as to be elastically displaceable [made of a rubber material], and that holds the wire 23 in a state in which a clearance is provided between the wire 22 and the wire installation portion [protruding portion of 11 in the vicinity of 24].
	However Umemoto et al. does not show the stress relaxation portion bends the wire.
	Scholz et al. shows an analogous terminal block 40 having a wire installation portion 52.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire installation portion of Umemoto et al. to bend the wire as shown by Scholz et al. for the purpose of further reducing the strain on the wire at the wire installation portion; where doing so would result in the stress relaxation portion of Umemoto et al. serving to bend as well as hold the wire as stated above.




With respect to Claim 2; Umemoto et al. as modified by Scholz et al. with regard to holding the wire in a bent state has been discussed above.
Umemoto et al. further shows the wire installation portion [Fig. 3] includes a plurality of side wall portions [between 231, 232] disposed along the wire 22, and the stress relaxation portion 23 includes a plurality of elastic portions 231, 232 that are provided on the plurality of side wall portions so as to be elastically displaceable in a direction intersecting an axial direction of the wire, and that hold the wire so as to provide a clearance between the wire 22 and the side wall portions [between 231, 232].

With respect to Claim 3; Umemoto et al. shows the plurality of side wall portions [between 231, 232]  are a pair of side wall portions disposed on opposite sides of the   wire 22, the plurality of elastic portions 231, 232 are a pair of elastic portions provided in the same region in the axial direction of the wire 22, and one 232 of the two elastic portions is configured as a large elastic portion protruding further toward the wire 231 than the other.

With respect to Claim 4; Umemoto et al. shows the wire installation portion [protruding portion of 11 in the vicinity of 24] includes a bottom wall portion [Fig. 2] on which the wire 22 is mounted, and the pair of side wall portions [unmarked] extending from the bottom wall portion, and the pair of elastic portions 231, 232 protrude are formed protruding in a cantilevered manner toward the wire from the side wall portions [Fig. 3].

With respect to Claim 5; Umemoto et al. shows the pair of elastic portions 231, 232 extend in a cantilevered manner [Fig. 3] in a direction intersecting the bottom wall portion [Fig. 4].


With respect to Claim 10; Umemoto et al. shows an enclosure portion 16 that accommodates the wire 22 pulled out from the wire installation portion [protruding portion of 11 in the vicinity of 24] of the terminal block 1 to a side opposite to the contact placement portion 11, the wire 22 accommodated in the enclosure portion and a wall portion [at 17] of the enclosure portion 16 are disposed in proximity to each other. 

Allowable Subject Matter
Claims 6-9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 6;  allowability resides at least in part with the prior art not showing or fairly teaching a terminal block comprising a connection portion has a flat plate shape, and positioning portions that position a connection portion by abutting against opposite side edges of the connection portion; and an elastic pressing portion that urges the connection portion by coming into contact with a back surface of the connection portion in conjunction with ALL the remaining limitations within claims 1 and 6.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.


            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833